Exhibit 99.1 SYSTEMAX REPORTS THIRD QUARTER RESULTS Net sales increased 7.6% to a record $739 million, led by Technology Products Company ramps up 18 new retail locations year-to-date PORT WASHINGTON, NY, November 5, 2008 – Systemax Inc. (NYSE:SYX) today announced financial results for the third quarter and nine months ended September 30, Net sales for the third quarter increased 7.6% to a record $739 million compared to $687 million in the third quarter of 2007. Gross margin for the third quarter was 15.8%, down from 16.1% in the third quarter of 2007. Operating income fell 28.0% to $18.6 million compared to $25.8 million in the third quarter of 2007.
